Citation Nr: 1721472	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  08-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a July 29, 1986 rating decision that awarded the Veteran an increased disability rating of 60 percent for service-connected intervertebral disc syndrome.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to May 1964.  He Died in May 2001.  The Appellant is the Veteran's widow.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2007 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in August 2010.  A transcript is of record.

This matter was initially before the Board in November 2010, where the Appellant's claim for service connection for the cause of the Veteran's death was remanded for further development.  The claim returned to the Board in April 2012, where the Appellant's claim was denied.  

The Appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued an Order and a Memorandum Decision that vacated the Board's April 2012 decision denying the Appellant's claim for service connection for the cause of the Veteran's death.  

The Court also found that the Board erred by not considering a claim for entitlement to DIC under 38 U.S.C. § 1318, stating that the Appellant continuously asserted throughout the pendency of her appeal that the Veteran should have been granted a 100 percent disability rating for his service-connected back disability in a July 1986 rating decision by the RO. Thus the Court remanded that issue for the Board to consider DIC in the first instance.

The matter returned to the Board in January 2015, where it remanded both claims for further development.  In its remand, the Board held that, as the RO's aforementioned July 1986 decision became final, it was not subject to revision
in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5109A, 7105
(West 2014).  Finding that CUE had not been raised by the Appellant with any specificity, the Board referred the issue of CUE to the RO to request the appellant to state whether she desired to CUE in any previous and final RO decision and, if so, to provide her with the opportunity to submit additional argument and evidence in support of this aspect of her claim.  

In September 2015, the Appellant submitted an argument alleging CUE in the RO's July 1986 decision.  In an April 2016 rating decision, the RO found that no CUE was found in its July 1986 decision, and continued the 60 percent disability rating for the Veteran's intervertebral disc syndrome. 

The matter has since been returned to the Board for appellate review.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board's regrets for the delays in the adjudication of this case.


FINDINGS OF FACT

1.  In a July 1986 rating decision, the RO granted an increased disability rating of 60 percent for the Veteran's intervertebral disc syndrome; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year. 

2.  The July 1986 rating decision which granted an increased disability rating of 60 percent for the Veteran's intervertebral disc syndrome considered the correct law and evidence as they then existed and was not the product of an undebatable error.

3.  The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, was not rated as being totally disabled continuously for a period of no less than five years from the date of separation from service, and he was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The RO's July 29, 1986 rating decision that awarded the Veteran an increased disability rating of 60 percent for his service-connected intervertebral disc syndrome is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

2.  CUE in the RO's July 29, 1986 rating decision that granted an increased disability rating of 60 percent for the Veteran's intervertebral disc syndrome has not been demonstrated.  38 U.S.C.A. § 355 (1984); 38 C.F.R. §§ 3.105(a) (2016), 4.1, 4.71a, Diagnostic Code 5293 (1985).

3.  The criteria for entitlement to DIC benefits pursuant to § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

A previous RO determination that is final and binding will be accepted as correct in the absence of CUE. Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Appellant asserts that clear and unmistakable error was made in a July 29, 1986 rating decision that awarded the Veteran a 60 percent disability rating for intervertebral disc syndrome.  As an initial matter, the Board finds that the July 29, 1986 rating decision was final.  The record reflects that the Veteran was notified of the July 29, 1986 rating decision, and he did not appeal the decision within one year of its issuance.  

As to whether new and material evidence was received within that year, the Board acknowledges that the Veteran did submit additional medical treatment records within the year following the July 1986 rating decision in support of a February 1987 claim for a total disability rating due to individual unemployability (TDIU).  

However, the Board finds that even if it were to presume that the July 1986 rating decision did not become final, that decision was subsumed by a subsequent final rating decision, as the Veteran's TDIU claim was denied by the RO in July 1987 and was not appealed.  The Board notes that the Appellant has only asserted CUE as to the July 1986 rating decision, an assertion which must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

The Board further acknowledges the Appellant's argument, in her September 2015 statement asserting CUE, that the Veteran was informed there was no cause for appeal in the July 29, 1986 rating decision.  However, the record reflects an August 1986 VA Form 21-8764, which contained the Veteran's appellate rights as to the July 29, 1986 rating decision.  

In any event, even if had VA failed to adequately inform the Veteran of his appellate rights as to the July 1986 rating decision, a breach of the duties to notify and assist cannot constitute CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Simply stated, there are multiple bases for the denial of this claim.

Therefore, the July 29, 1986 decision awarding the Veteran a disability rating of 60 percent for intervertebral disc syndrome became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

At the time of the July 29, 1986 rating decision, the Veteran was service connected for intervertebral disc syndrome under the schedule of ratings for the musculoskeletal system.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1985).  A 60 percent disability rating was awarded for pronounced persistent symptoms compatible with sciatic neuropathy, characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.  This was the maximum schedular evaluation allowed by law for this condition, until September 2003.  

The Board notes acknowledges the Appellant's argument that the Veteran should have been rated as totally disabled by his intervertebral disc syndrome since he was found to be disabled by the Social Security Administration (SSA); however, as noted previously, a 60 percent disability rating was the maximum scheduler evaluation allowed by law for intervertebral disc syndrome.  

VA is not bound by the findings of disability made by other agencies, including the SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Regardless, as noted above, a 60 percent disability rating was the maximum schedular evaluation allowed for this condition at the time of the July 29, 1986 rating decision. 

Based on the foregoing, the Board finds there is no evidence of CUE in the RO's July 29, 1986 rating decision that granted an increased disability rating for the Veteran's intervertebral disc syndrome.

Dependency and Indemnity Compensation under U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error (CUE)) was not in receipt of compensation but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  For the benefits to be awarded to the appellant, the veteran's service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; or continuously rated totally disabling for at least five years from the date of the veteran's separation from service; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former POW who died after September 30, 1999.  The total disability rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(c).

Essentially, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for CUE in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the veteran's death, no matter when the claim was filed.  The Board notes that a theory of "hypothetical entitlement" would permit the Board to adjudicate a claim for DIC benefits on a hypothetical basis without regard to claim filing or claim dispositions during the veteran's lifetime.  However, case law has established that "hypothetical entitlement" is not a viable theory under 38 U.S.C.A. § 1318 (or 38 U.S.C.A. § 1311).  See, e.g., Moffit v. McDonald, 776 F.3d 1359 (Fed. Cir. 2015); Kernea v. Shinseki, 724 F.3d 1374 (Fed. Cir. 2013); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The Veteran died in May 2001.  The immediate cause of death listed on the Veteran's death certificate was malignant melanoma.  No other underlying causes were listed as contributing to his death.  At the time of his death, service connection was in effect for postoperative lumbar intervertebral disc syndrome, evaluated as 60 percent disabling.  

After a full review of the record, the Board finds that the Veteran was not continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years after his discharge from service.  As explained above, there was no CUE in the RO's July 29, 1986 rating decision which granted an increased disability rating for intervertebral disc syndrome.  Because the durational requirements for a total disability rating under 38 U.S.C.A. § 1318 have not been met, nor has the evidentiary record shown that the Veteran was a former POW, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

The Board is sympathetic to the Appellant's arguments, in particular that the Veteran should have been rated totally disabled due to his intervertebral disc syndrome in 1986.  As explained in the decision above, however, the Board's determination as to whether there was CUE in the July 1986 rating decision, and whether the Veteran was entitled to receive total disability compensation but for CUE in a prior rating decision, cannot be made based on subsequently received evidence or other developments.  Rather, the Board's determination must be based on the law and evidence at the time of the prior decision.  Unfortunately, there is no basis for the Board to conclude that the law and evidence in 1986 required a different result than that reached by the RO in its July 29, 1986 rating decision.  The Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101(a).  Although the Board is required to "render a decision which grants every benefit that can be supported in law," it regrets that there is no basis in law to grant the claim being decided herein.  38 C.F.R. § 3.103(a).

For the reasons stated above, the preponderance of the evidence is against the claim for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Appellant in June 2007, February 2011, and September 2015. 

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examinations in July 1986 and April 1987, and a VA examiner's opinion was provided in September 2015.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the Board's prior remands have been undertaken as to the extent possible in light of the Veteran's death.  The Appellant was provided with proper VCAA notice for her DIC claim in February 2011.  She was also afforded with the opportunity to submit additional argument and evidence in support of any clear and unmistakable error (CUE) aspect of her claims, per the Board's January 2015 remand.  In addition, a VA examiner's opinion was completed for the Appellant's cause of death claim remanded below.  Accordingly, the Board finds that there has been substantial compliance with prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Appellant was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Hence, VA has fulfilled its duties to notify and assist the Appellant, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Citing Colvin v. Derwinski, 1 Vet. App. 171, 171 (1999), Sacks v. West, 11 Vet. App. 314, 317 (1998).  


ORDER

The motion to reverse or revise the RO's July 29, 1986 rating decision that denied service connection for hearing loss is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318 is denied.


REMAND

While the Board sincerely regrets further delay, remand is necessary to obtain an additional addendum opinion as to the etiology of the Veteran's cause of death.  

As noted previously in this decision, the Veteran died in May 2001, and the immediate cause of death listed on the Veteran's death certificate was malignant melanoma with no other causes listed.  At the time of his death, service connection was in effect for postoperative lumbar intervertebral disc syndrome, evaluated as 60 percent disabling.  

The Appellant asserts that the Veteran's malignant melanoma was caused by exposure to radiation from decades of diagnostic testing he received for his low back disorder, to include X-rays, magnetic resonance imaging studies (MRIs), and computerized tomography studies. 

The undersigned recalls this case very well.  The central contention is not that the Veteran worked with X-rays in service, but that the simple exposure to such devices at several occasions during his lifetime to determine the nature and extent of the back problem caused his death. 

The Board denied the Appellant's claim in April 2012.  

In its January 2014 Order and Memorandum Decision that vacated the Board's April 2012 decision, the Court noted that the Appellant had submitted medical treatises which associated exposure to radiation with the development of cancer, that the Board had improperly determined that the Veteran's exposure to radiation during treatment for his service-connected low back disability was "limited" and "not excessive over the Veteran's lifetime," and that it used an improper analysis in determining that it was not necessary to obtain a medical opinion.  

Thus, in January 2015, the Board remanded the Veteran's claim for an opinion as to the etiology of the Veteran's cause of death.  In pertinent part, the January 2015 remand requested the examiner to address whether it was at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's service-connected postoperative lumbar intervertebral disc syndrome with residuals of back pain caused the Veteran's death, or whether it contributed substantially or materially to cause the Veteran's death.  The Board, in light of the Courts Order, also instructed the examiner to address the Appellant's contention that radiation from various normal testing, to include X-rays, MRIs and computerized tomography studies, caused or aggravated the cancer that led to the Veteran's death.  

The opinion was provided by a VA examiner in September 2015.  The examiner noted that the Veteran's stage four melanoma had metastasized to the kidney, lung, brain, and liver all within less than a year of the Veteran's initial August 2000 diagnosis of malignant melanoma.  Given these facts and considering the primary tumor's virulent metastases and the cause of death, the examiner opined that it was less likely as not that the Veteran's service-connected disability played either a direct or indirect factor in his death, and that had this disability not existed, the Veteran would have expired at the same time as with the disability.  

As to the Appellant's argument that radiation exposure from normal testing of his back disability caused or aggravated the Veteran's melanoma, the VA examiner noted that the radiation from various normal testing is usually focused and not diffuse, and well calculated to deliver a precise amount of radiation to a precise location over a precise period of time.  He further noted that there was no indication that the equipment used to deliver the radiation was not functioning properly, and that the presence or absence of radiation would not have altered the outcome or its timing given the time period between the Veteran's diagnosis and the time of metastization.  Thus, the examiner opined that it was less likely as not that the Veteran's melanoma was caused or aggravated by exposure to radiation from normal testing of his low back disability, as this was a very virulent and malignant tumor.

The Board finds that the examiner's opinion inadequate for adjudicating the claim.  Specifically, it does not appear that the examiner's opinion fully referenced, acknowledged, or otherwise showed consideration of the Appellant's treatise evidence and assertion that years of radiological testing on the Veteran's back disability, caused the Veteran's melanoma.  

The examiner's opinion, which discusses the virulence and malignancy of the Veteran's tumor, seems focused on the an incorrect assertion that radiological testing caused or aggravated the growth and metastization of the Veteran's malignant melanoma after it was diagnosed in August 2000.  This is not the Appellant's argument.  

The Appellant argues that the Veteran's melanoma was first discovered in the same area where he received years of radiological testing on his lower back disability, a disability that existed for decades prior to his death, and that this testing led to the diagnosed malignant melanoma discovered in August 2000 that eventually metastasized and led to his death in May 2001.  The examiner's opinion did not specifically address this contention or reference the Appellant's supporting treatise evidence in the rationale.   

Additionally, the Board finds that it is unclear as to whether the VA examiner fully examined the claims file, to include the Veteran's lay assertions and treatise evidence, as it was not noted on the examination report as ordered in the Board's previous remand.  While the examiner's opinion referenced the Veteran's service treatment records and other clinical records, the examiner also stated that there was no death certificate to view.  Review of the record reflects that the Veteran's death certificate is indeed a part of his electronic claims file.

The Board understands the confusion.  In this regard, the Board must attempt to address the concerns of the Court. 

In light of the above, the September 2015 opinion does not substantially comply with the January 2015 remand directives, and the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Again, the Board apologies for the delays.

Accordingly, the case is REMANDED for the following action:

1. Ask the Appellant to identify any remaining outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.


2. After any necessary development in the above is completed, request an etiological opinion from an appropriate physician who can provide a proper analysis of the Appellant's contentions.  If the previous physician is not available, or the RO determines the physician is not qualified to opine on the Veteran's particular contentions, another qualified VA physician will provide the addendum opinion.    

The entire claims folder, a copy of this REMAND, the Board's January 2015 REMAND, and the Court's January 2014 decision should be reviewed by the physician, and the physician should note in the examination report that the Veteran's claims file was in fact made available for review in conjunction with the opinion. 

The physician should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's service-connected postoperative lumbar intervertebral disc syndrome contributed materially or substantially to cause of the Veteran's death.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The physician should specifically address the Appellant's contention that the Veteran's melanoma first manifested in the same area where he received years of radiological testing on his lower back, to include X-rays, MRI's, and computerized tomography studies, and that this testing resulted in his melanoma.  The Board again clarifies that the Appellant is not asserting that this testing contributed to the melanoma's metastization after its August 2000 discovery, but that the testing led to its original manifestation.  In rendering the opinion the examiner should consider the Appellant's treatise evidence. 

The Board recognizes that the Veteran was diagnosed with intervertebral disc syndrome in 1963 and was awarded service-connection for his disability in January 1976, and that the record does not indicate exactly how many X-rays or other radiological testing the Veteran underwent on his back in the decades following.  The Appellant has stated that many of the Veteran's private treatment records are no longer available.  For the purposes of this opinion, the physician is permitted to assume that the Veteran underwent evaluations using these devices at various times in the three decades prior to his death.  The examiner should also consider a September 2015 statement submitted by the Appellant regarding the Veteran's years of treatment history.




This is a complex case back from the Veterans
Court.  A rationale for the requested opinions shall be
provided, and should include citation to evidence in the record, known medical principles, and/or any medical treatise evidence.  

If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3. After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  

4. If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


